MORRISON, Presiding Judge.
The offense is passing as true a forged instrument, with three prior convictions alleged for enhancement; the punishment, life imprisonment.
The court appointed three different lawyers to represent the appellant, but he refused their representation and presented his own defense. Appellant is a college graduate and is obviously much experienced in criminal procedure.
Homer Carter, teller in the motor bank of the First National Bank of Beaumont, testified that on the day charged in *2the indictment a man drove up to his window and handed him the check which forms the basis of this prosecution and which was payable to and endorsed by R. P. Braun, drawn on the Security State Bank & Trust Company in the sum of $117.50 and signed “Herbert Plumbing Co. by L. F. Herbert.” He stated that he deposited the same to the account of Braun but could not definitely identify the appellant as the man.
Thomas Turner, assistant cashier at the same bank, identified statements of the account of R. P. Braun and photographic and photostatic copies of checks drawn on such account. He could not definitely identify the appellant as the person who had opened the Braun account.
Thomas Glass, teller at the same bank, identified the appellant as the man who had come to his window and cashed several checks payable to cash and drawn on the Braun account. Glass further testified that he identified the appellant after his arrest.
L. F. Herbert testified that he did business under the name of Herbert Plumbing Company and that the appellant had worked for him as a bookkeeper from 1947 through 1953, that he did not sign the check involved in this prosecution and did not give the appellant his authority to do so> and had never heard of the appellant’s past felony convictions until after this prosecution arose.
It was shown that several known specimens of the appellant’s handwriting, together with the check involved in this prosecution and the other checks drawn on the Braun account, were submitted to the questioned document division of the Texas Department of Public Safety for comparison.
Handwriting expert E. N. Martin, chief of that section, testified that he had made a microscopic study of the specimens submitted to him and expressed the opinion that they were all written by the same person.
The prior convictions alleged were proven, and the appellant was identified as the same person who under the name of H. J. Lieb had been so convicted.
The appellant testified in his own behalf and denied that he had written or passed the check involved in this prosecution or knew anything about the Braun account. Several of his wit*3nesses, who knew nothing of his prior convictions for forgery, robbery and embezzlement, testified as to his good reputation.
The sole question presented for review by appellant’s counsel on appeal is the failure of the trial court to charge the jury in accordance with the terms of Article 731, V.A.C.C.P., which reads as follows:
“It is competent to give evidence of handwriting by comparison, made by experts or by the jury. Proof by comparison only shall not be sufficient to establish the handwriting of a witness who- denies his signature under oath.”
The appellant contends that the testimony of Glass, as set forth above, was not sufficient to take this case out of the operation of the statute. Glass positively identified the appellant as being the individual who had cashed two- certain checks signed R. L. Braun and stated that he was of the opinion that he had cashed others for him. All the checks introduced in evidence, including the one involved in this prosecution, were shown to have been written by the same person. Appellant denied any knowledge of the Braun account.
We have concluded that Glass’s testimony takes this case out of the operation of the statute and that the facts are-sufficient to support the verdict.
The trial court and state’s counsel are to be commended for the patience which they demonstrated in the presentation of this case. The statement of facts consists of 290 pages and almost no testimony offered by the appellant was rejected.
The judgment is affirmed.